Exhibit 10.40



SECOND AMENDMENT TO CERTAIN
OPERATIVE AGREEMENTS AND CONSENT

THIS SECOND AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS

AND CONSENT dated as of April 27, 2001, (this "Amendment") is by and among the
parties to the Participation Agreement (hereinafter defined) from time to time
as the lessees and as the construction agents (subject to the definition of
Lessee and Construction Agent in Appendix A to the Participation Agreement,
individually a "Lessee" or a "Construction Agent" and collectively the "Lessees"
or the "Construction Agents"); PERFORMANCE FOOD GROUP COMPANY, a Tennessee
corporation, as the guarantor ("Guarantor"); WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION (formerly known as First Security Bank, National
Association), a national banking association, not individually, but solely as
the Owner Trustee under the PFG Real Estate Trust 2000-1 (the "Owner Trustee",
the "Borrower" or the "Lessor"); the various banks and other lending
institutions which are parties to the Participation Agreement from time to time
as holders of certificates issued with respect to the PFG Real Estate Trust
2000-1 (subject to the definition of Holders in Appendix A to the Participation
Agreement, individually, a "Holder" and collectively, the "Holders"); the
various banks and other lending institutions which are parties to the
Participation Agreement from time to time as lenders (subject to the definition
of Lenders in Appendix A to the Participation Agreement, individually, a
"Lender" and collectively, the "Lenders"); and FIRST UNION NATIONAL BANK, a
national banking association, as the agent for the Lenders and respecting the
Security Documents, as the agent for the Lenders and the Holders, to the extent
of their interests (in such capacity, the "Agent"). Capitalized terms used but
not otherwise defined in this Amendment shall have the meanings set forth in
Appendix A to the Participation Agreement.



 

W

I T N E S S E T H:



WHEREAS

, the parties to this Amendment are parties to that certain Participation
Agreement dated as of June 9, 2000 (as amended, restated, supplemented or
otherwise modified from time to time, the "Participation Agreement").





WHEREAS

, pursuant to Section 28.1 of the Lease, the Credit Parties have requested the
consent of the Financing Parties to the amendment set forth in the Fifth
Amendment to Credit Agreement dated as of April 27, 2001 (the "Fifth Amendment
to the Lessee Credit Agreement") among the Guarantor, the lenders parties
thereto and First Union National Bank, as administrative agent, with respect to
the Incorporated Representations and Warranties and the Incorporated Covenants
and an amendment of the term "Debt" set forth in Appendix A to the Participation
Agreement consistent with the amendments set forth in the Fifth Amendment to the
Lessee Credit Agreement.





WHEREAS

, the Financing Parties are willing to grant the consents described herein and
to amend the Participation Agreement on the terms and conditions set forth in
this Amendment.



 

A

G R E E M E N T



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment agree as
follows:

PART I
AMENDMENTS TO THE
PARTICIPATION AGREEMENT



1. Appendix A to the Participation Agreement is hereby amended to add or modify
the following defined term as follows:



"Debt" means, with respect to the Guarantor and its Subsidiaries at any date and
without duplication, the sum of the following calculated on a Consolidated basis
in accordance with GAAP: (a) all liabilities, obligations and indebtedness for
borrowed money including but not limited to obligations evidenced by bonds,
debentures, notes or other similar instruments of the Guarantor or any
Subsidiary thereof, (b) all obligations to pay the deferred purchase price of
property or services of the Guarantor or any Subsidiary thereof, including
without limitation all obligations under non-competition agreements but
excluding (i) trade payables and Trade L/C's arising in the ordinary course of
business and (ii) all amounts payable under any earn-out agreement unless any
such earn-out payment is payable in cash and has been deemed earned and required
to be included on the financial statements of the Guarantor or any Subsidiary
thereof in accordance with GAAP, (c) all obligations of the Guarantor or any
Subsidiary thereof as lessee under Capital Leases, (d) all Debt of any other
Person secured by a Lien on any asset of the Guarantor or any Subsidiary
thereof, (e) all Guaranty Obligations of the Guarantor or any Subsidiary thereof
(excluding any Guaranty Obligations on account of trade payables and Trade L/C's
arising in the ordinary course of business), (f) all obligations, contingent or
otherwise, of the Guarantor or any Subsidiary thereof relative to the face
amount of letters of credit, whether or not drawn, including without limitation
any Reimbursement Obligation, and banker's acceptances issued for the account of
the Guarantor or any Subsidiary thereof (excluding Trade L/C's), (g) all
obligations of the Guarantor or any Subsidiary thereof to redeem, repurchase,
exchange, defease or otherwise make payments in respect of capital stock or
other securities of the Guarantor or any Subsidiary thereof, (h) all obligations
incurred by the Guarantor or any Subsidiary thereof pursuant to Hedging
Agreements, and (i) although the parties acknowledge that asset securitization
facilities that comply with Section 10.6(e) of the Lessee Credit Agreement may
not constitute indebtedness of the Guarantor under GAAP, nevertheless, solely
for purposes of determining compliance with the terms of the Operative
Agreements (including without limitation the Incorporated Covenants), all asset
securitization facilities, including the Receivables Purchase Facility (as such
term is defined in the Lessee Credit Agreement), shall be treated as Debt.



"Trade L/C's" means, collectively, the trade letters of credit issued and
outstanding from time to time to support the obligations of the Guarantor or any
of its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business of the Guarantor or such Subsidiary.

PART II
CONSENT



The Financing Parties hereby consent, pursuant to Section 28.1 of the Lease
Agreement, to the Fifth Amendment to the Lessee Credit Agreement and to the
matters set forth therein so that the amendment and consents set forth therein
shall be effective with respect to the Incorporated Representations and
Warranties, the Incorporated Covenants and the Additional Incorporated Terms.



 

PART III
MISCELLANEOUS



1. This Amendment shall be effective upon satisfaction of the following
conditions:



(a) execution and delivery of this Amendment by the parties hereto and execution
and delivery of such other documents, agreements or instruments deemed necessary
or advisable by the Agent; and


(b) receipt by the Agent of an officer's certificate and/or a secretary's
certificate of each Credit Party (in form and in substance reasonably
satisfactory to the Agent) certifying that a resolution has been adopted by such
Credit Party's Board of Directors approving and authorizing the execution,
delivery, and performance of this Amendment, specifying that no Default or Event
of Default shall have occurred and be continuing, specifying that the
representations and warranties of such Credit Party set forth in the
Participation Agreement are true and correct (except for any such
representations and warranties which relate solely to an earlier time) and
certifying as to the incumbency of the officer of such Credit Party executing
this Amendment.



2. Except as modified hereby, all of the terms and provisions of the Operative
Agreements (including Schedules and Exhibits) shall remain in full force and
effect.



3. The Credit Parties agree to pay all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen, PLLC.



4. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.



5. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of North
Carolina.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.



PERFORMANCE FOOD GROUP COMPANY, as a Construction Agent and as a Lessee


By:
Name:
Title:


CARROLL COUNTY FOODS, INC. (as successor to CCF Acquisition, Inc.), as a
Construction Agent and as a Lessee


By:
Name:
Title:


HALE BROTHERS SUMMIT, INC., as a Construction Agent and as a Lessee


By:
Name:
Title:


VIRGINIA FOODSERVICE GROUP, INC., as a Construction Agent and as a Lessee


By:
Name:
Title:



[signature pages continued]

PERFORMANCE FOOD GROUP COMPANY, as the Guarantor


By:
Name:
Title:


[signature pages continued]

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly known as First
Security Bank, National Association), not individually, except as expressly
stated herein, but solely as the Owner Trustee under the PFG Real Estate Trust
2000-1


By:
Name:
Title:


[signature pages continued]

FIRST UNION NATIONAL BANK, as a Lender, as a Holder and as the Agent


By:
Name:
Title:


[signature pages continued]



BANK ONE, NA, as a Lender
(Main Office Chicago)


By:
Name:
Title:
[signature pages continued]

SUNTRUST BANK, as a Lender and as a Holder

By:
Name:
Title:


[signature pages end]